Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoener (U.S. Patent Application Publication 2012/ 0241429)..
Regarding claim 1, Knoener discloses a welding system comprising: an interface (interface 38), comprising: a first input element (¶0006,  “The interface includes a first input device configured to receive an input relating to a parameter of the power”, element 60) configured to receive an input relating to a parameter of power delivered to a welding torch from a welding power supply; a second input element (¶0006, “a second input device configured to receive an input relating to the rate of advancement of the wire electrode”, element 62) configured to receive an input relating to a rate of advancement of an electrode delivered to the welding torch from a welding wire feeder; a third input element (auto-set selector 46) configured to receive an input relating to whether the parameter of power and the rate of advancement of the electrode are automatically set (¶0048 “interface 38 may be enabled to automatically set welding voltage and wire-feed speed parameters”); and a color display device (¶¶40,49; element 48; “display graphical indicators...in varying colors”) configured to display the parameter of power and the rate of advancement of the electrode; and control circuitry (control circuitry 30 and 36) configured to adjust and display on the color display device the parameter of power and the rate of advancement based at least in part on a selected diameter setting (¶0041, element 42) for the electrode and a selected material thickness (element 44) setting for a work piece when the third input element is activated, and to control the parameter of power and the rate of advancement based on the adjustment of the parameter of power and the rate of advancement (¶0043; “... auto-set feature is enabled, the operator may only be required to input the respective electrode diameter and material thickness settings of the power source to automatically adjust (e.g. increase or decrease) voltage, wire-feed speed, and/or amperage parameters to appropriate settings.” ), 
wherein the color display device is configured to display the welding voltage [welding voltage is a parameter of power]…parameters are in the acceptable ranges”) , and to display acceptable range of values for the rate of advancement of the electrode (¶0049, wire-feed speed parameters are in the acceptable ranges of values , wherein the (¶0049, The display screen 48 may then display graphical range indicators 60 and 62, for example, as depicted in FIG. 3, which displays the MIG adjust state, in which the graphical range indicators 60 and 62 depict (e.g., display varying colors and/or movement of a range bar) whether the welding voltage and/or wire-feed speed parameters are in the acceptable ranges of values as an operator adjusts one or both of the welding parameter adjustment dials 50 and 52.), 
wherein the control circuitry is configured to display on the color display device (Knoener, ¶0050, “ the slider of the graphical range indicator 62”… “the reticle of the graphical range indicator 60”)  that change colors (¶0049, “display varying colors and/or movement of a range bar… whether the welding voltage and/or wire-feed speed parameters are in the acceptable ranges of values) based on a respective current value in relation to the respective acceptable range of values and a respective rate of advancement of the electrode based on a respective feed speed in relation to the respective acceptable range of values, wherein different colors indicate a preferred range of values, an acceptable range of values, or an unacceptable range of values.” (¶0040, the user interface 38 may be a graphical interface, and may display graphical indicators of welding parameters such as voltage, amperage, and wire-feed speed in varying colors in the case that the system is operating under overvoltage, overamperage, or overspeed conditions).
Specifically, Knoener only does not explicitly disclose “a first color” graphical representation of an acceptable range of values for the parameter of power, and to display “a second color” graphical representation of an acceptable range of values for the rate of advancement of the electrode.  However, as pointed out above, Knoener does teach that the different range indicators can “display varying colors” and these indicators indicate whether the voltage and/or wire speed are within the acceptable ranges.  The office takes official notice that it is well known that colors are used to distinguish different things and to indicate acceptable or unacceptable conditions (green and red, respectively, for instance).  It would be advantageous to have these range indicators indicate these different colors, i.e. a first color and a second color and changing colors, so it would be obvious to one looking at the graphical interface to easily make out and distinguish between the different parameters.  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention and look to Knoener and to have the different parameters displayed in different colors, as Knoener teaches that they can be in “varying colors”, in order that the different parameters are distinct to an operator to quickly identify if a parameter is in or out of an acceptable range.

Regarding claim 2, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system of claim 1, wherein the control circuitry is configured to adjust and display on the color display device the first color graphical representation of the acceptable range of values for the parameter of power, and to adjust and display on the color display device the second color graphical representation of the acceptable range of values for the rate of advancement of the electrode (¶¶38-40;  ¶0039, “control circuitry 30, which, in turn, activates a motor” to control the parameters with stored “programming instructions” and/or “control circuity…to effectuate control of the welding system”; ¶0040, user interface displays “graphical indicators”, with the different colors even for the appropriate ranges, as taught above).

Regarding claim 3, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system wherein the control circuitry is configured to adjust a color of the first color graphical representation based on where the adjusted parameter of power is relative to the acceptable range of values for the parameter of power, and to adjust a color of the second color graphical representation based on where the adjusted rate of advancement value is relative to the acceptable range of values for the rate of advancement (¶0049, the graphical range indicators 60 and 62 depict (e.g., display varying colors and/or movement of a range bar) whether the welding voltage and/or wire-feed speed parameters are in the acceptable ranges of values as an operator adjusts one or both of the welding parameter adjustment dials 50 and 52.).  
Regarding claim 4, Knoener teaches all the limitations of claim 3, as above, and further teaches a welding system wherein the control circuitry is configured to adjust the parameter of power and the rate of advancement to values within their respective acceptable ranges of values when the third input element is activated (¶0047, “When auto-set is enabled, the power source 16 may automatically set welding voltage, welding amperage, and wire-feed speed for a plurality of welding processes, electrode material types, and shielding gas types.” Auto-set set automatically sets the parameters within their acceptable ranges.)
Regarding claim 5, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system wherein the control circuitry is configured to display on the color display device the first and second color graphical representations having sliders that change colors based on a respective current value in relation to the respective acceptable range of values (¶¶0049, 0050,” the graphical range indicators 60 and 62 depict (e.g., display varying colors and/or movement of a range bar) whether the welding voltage and/or wire-feed speed parameters are in the acceptable ranges of values as an operator adjusts one or both of the welding parameter adjustment dials 50 and 52.”… having “a slider indicating the current value (e.g., the slider of the graphical range indicator 62) is shown within the acceptable range”).  
Regarding claim 6, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system, wherein the interface comprises a fourth input element configured to receive an input relating to the diameter setting of the electrode, wherein the control circuitry is configured to determine the acceptable ranges of values based at least in part on the diameter setting of the electrode (Knoener, claim 5. “a fourth input device configured to receive an input relating to a diameter of the wire electrode, wherein the acceptable ranges of values are determined based at least in part on the diameter of the wire electrode”.  
Regarding claim 7, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system, wherein the interface comprises a fourth input element configured to receive an input relating to the material thickness setting of the work piece, wherein the control circuitry is configured to determine the acceptable ranges of values based at least in part on the material thickness setting (Knoener, claim 6, “a fourth input device configured to receive an input relating to a material thickness of a work piece to which the wire electrode is directed from the welding torch, wherein the acceptable ranges of values are determined based at least in part on the material thickness”).  
Regarding claim 8, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system wherein the control circuitry is configured to display on the color display device the first color graphical representation of the acceptable range of values for the parameter of power for a predetermined amount of time after an input is received by the first input element, and to display on the color display device the second color graphical representation of the acceptable range of values for the rate of advancement of the electrode for the predetermined amount of time after an input is received by the second input element (Knoener, claim 7 verbatim, like the previous 2 claims).  
Regarding claim 9, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system wherein the control circuitry is configured to only accept values from the first input element that correspond to values of the parameter of power that are within the acceptable range of values for the parameter of power (Knoener, claim 8 verbatim).  
Regarding claim 10, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system wherein the control circuitry is configured to only accept values from the second input element that correspond to values of the rate of advancement of the electrode that are within the acceptable range of values for the rate of advancement of the electrode (Knoener, claim 9 verbatim).  
Regarding claim 11, Knoener teaches all the limitations of claim 1, as above, and further teaches a welding system wherein the first input element, the second input element, the third input element, or some combination thereof, are displayed as graphical input elements on the color display device (Knoener, fig. 3, elements 46,60, and 62, displayed together.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761